Exhibit 99.1 EDCI Holdings, Inc. Announces 4Q2009 and FY2009 Results NEW YORK – March 5, 2010– EDCI Holdings, Inc. (NASDAQ: EDCI) (“EDCI”), today reported 4Q2009 and FY2009 financial results.As of January 2010, EDCI is engaged in a final Plan of Complete Liquidation and Dissolution (“Plan of Dissolution”) that was approved by EDCI’s shareholders at a Special Meeting held on January 7, 2010.EDCI is the majority shareholder of Entertainment Distribution Company, LLC (“EDC”), a European provider of supply chain services to the optical disc market.The Plan of Dissolution does not directly involve the operating business, assets, liabilities or corporate existence of EDC and its subsidiaries, however, EDCI’s equity investment in EDC is an asset that is part of the Plan of Dissolution, and during EDCI’s minimum three-year dissolution period, EDCI will continue to seek value for its investment in EDC by exploring strategic alternatives and seeking, as appropriate, cash distributions, subject to applicable legal requirements. Significant Developments Related to EDCI’s Plan of Dissolution and 4Q2009 and FY2009 Highlights · EDCI Shareholders Approve Plan of Dissolution:EDCIPlan of Dissolution approved at a special shareholder meeting held January 7, 2010. As of January 2010, EDCI has adopted the liquidation basis of accounting and, as such, EDCI will report its net assets, including those related to EDC, at fair value for financial statement presentation purposes for all future reporting periods beginning with its March 31, 2010 Form 10-Q. · EDCI Cash and Cash Equivalents: $50.6 million at December 31, 2009. This compares to $50.9 million at September 30, 2009. Approximately $21.0 million, or $3.12/share outstanding, was distributed by EDCI to its shareholders on February 1, 2010 pursuant to the EDCI Plan of Dissolution.Of the remaining $29.6 million of EDCI cash, $10.0 million is reserved for a contemplated tender offer / subsequent dissolution distribution (discussed further below) and, in accordance with the Plan of Dissolution, the remaining $19.6 million is subject to a range of further reserved amounts for operating costs during the required wind down period and known and unknown contingent liabilities of between $3.5 million and an amount approximating that remaining cash balance. Additional information in regards to these reserves can be found in EDCI’s proxy statement filed with the Securities and Exchange Commission (“SEC”) on November 16, 2009. · EDCI Cash Burn Rate: Based on current estimates, EDCI targets the annual 2010 cash burn rate at $1.0 million (net of inter-company repayments).This estimated annual 2010 cash burn rate assumes that EDCI will be successful in its petition to obtain certain reporting relief from the SEC during mid to late 2010 and that EDCI continues to recoup certain shared service expenses from EDC. · EDC Debt Declines 80% in 4Q2009:$9.4 million in debt at 3Q2009 declines to $1.9 million at December 31, 2009. · EDC International 4Q2009 Revenue Remained Steady Y/Y: Favorable exchange rate fluctuations offset Disc volume declines of 7% Y/Y and deteriorating pricing resulting in a slight increase in Y/Y revenues. FY2009 revenue down (21%) Y/Y to $187.9 million. “Subsequent to EDCI’s shareholders’ near unanimous approval of the Plan of Dissolution on January 7, 2010, EDCI has turned its focus to winding up EDCI’s business affairs,” stated Clarke H. Bailey, Chief Executive Officer.“Our ultimate goal is to effect a distribution of the maximum available cash of EDCI to its shareholders while retaining sufficient reserves to maximize the value of any remaining assets and manage down both known and unknown liabilities in accordance with state law requirements.On February 1, 2010, EDCI made an initial dissolution distribution to its shareholders of approximately $21.0 million pursuant to the Plan of Dissolution and intends to implement a tender offer using up to $10.0 million of additional EDCI cash, proceeds for which were reserved for in the amounts approved by EDCI’s Board of Directors and subsequently approved on a near unanimous basis by EDCI’s shareholders, under the Plan of Dissolution.” In regards to EDC, Mr. Bailey added, “The EDC Disc manufacturing and distribution business FY2009 results, which included 21% Y/Y revenue declines and 14% Y/Y disc volumes declines, illustrate the difficult environment under which EDC is operating. As Disc volume declines remain largely out of EDC’s control, EDC’s management continues to focus its efforts on controlling costs and right-sizing the EDC operations to ensure that cash flows are maximized. In furtherance of this objective, in January 2010, EDC appointed John Fitzgerald as Chief Operating Officer of its EDC GmbH (“EDC Hannover”) subsidiary.John has a proven track record of guiding an international Disc replicator and logistics provider through difficult times and he will be a key figure in leading EDC Hannover through what is certain to be a challenging 2010 and beyond.” EDCI reminds shareholders that the range of estimated liquidation distributions as set forth in its definitive proxy statement filed with the SEC on November 16, 2009 did not include any value for EDCI's investment in EDC as EDCI was, and continues to be, unable to provide any assurance that its efforts to seek value for that investment will result in any additional proceeds. While EDC is currently examining the possibility of making a dividend distribution from EDC's German subsidiaries to EDC, such a dividend remains subject to the future operating performance of EDC’s German subsidiaries and compliance with German law, and the distribution of any cash from EDC to EDCI is subject to additional security obligations and additional U.S. legal considerations.Also, the cooperation of Universal Music Group (“Universal”), EDC’s largest customer, is critical to any sale of the EDC German subsidiaries and based on the latest unsuccessful negotiations related to a potential sale of the EDC German subsidiaries, EDCI believes that no transaction involving the sale of the EDC German subsidiaries is likely in the near future. 4Q2009 and FY2009 Financial Summary All amounts below represent continuing operations unless noted ($000's) 4Q2009 4Q2008 Change FY2009 FY2008 Change Total revenue $ $ 1 % $ $ %) Gross profit 7 % %) Gross margin % % % +150 bp. % % bp.) SG&A expense 29 % %) SG&A % % % +220 bp. % % +130 bp. Severance costs for UK facility closure ) - - Severance costs for UK facility closure as % of revenue -0.1 % Impairment of long-lived assets - - Impairment of long-lived assets as % of revenue % Operating income (loss) ) ) Operating margin % % -24.7
